Citation Nr: 1514932	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The appellant had active military service from September 2001 to January 2008.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO determined that the appellant's character of discharge was a bar to VA benefits.  

By way of history, the Board notes that in his September 2010 application (VA Form 21-526) for benefits, the appellant claimed service connection for posttraumatic stress disorder (PTSD), for a right knee disability, for a respiratory disability, for tinnitus, and for hearing loss.  He also filed an additional application in December 2010 for pension benefits.  

Of record is a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), dated in September 2010.  The VA Form 21-22 reflects the appellant's grant of a power of attorney (POA) in favor of AMVETS.  Also of record is a second VA Form 21-22, dated in December 2010, in which the appellant granted a POA in favor of the California Department of Veterans Affairs; thus, his POA in favor of AMVETS was revoked.  In a later March 2012 statement, the appellant noted, "POA remains in favor of the AMVETS."  As discussed, the POA in favor of AMVETS has been revoked.  

In May 2013, the RO received a VA Form 21-22a (Appointment of Individual as Claimant's Representative), in which the appellant granted a POA in favor of an attorney.  The attorney's representation was limited to the issues of whether the appellant's character of discharge was a bar to VA benefits and also entitlement to service connection for PTSD.  In arguments submitted to the Board from the attorney, the issues listed as being on appeal were reported as whether the appellant's character of discharge is a bar to VA benefits as well as entitlement to service connection for PTSD.  However, the Board notes that the issue of entitlement to service connection for PTSD has not been adjudicated by the RO or certified to the Board.  As such, that issue is not currently in appellate status.  

REMAND

As noted above, the appellant had active military service with the United States Marine Corps from September 2001 to January 2008.  He was assigned to the 3rd low altitude air defense (LAAD) battalion of the 3rd Marine Aircraft Wing.  His unit deployed and participated in Operation Iraqi Freedom.  The appellant is in receipt of the Combat Action Ribbon and a Good Conduct Medal.  

Following his return from Iraq, the appellant faced non-judicial punishment (NJP) in November 2003 for his failure to be at appointed places of duty on November 6, 2003 and on November 12, 2003.  The punishment included 14 days of restriction/extra punitive duty (EPD) and loss of pay.  The final disposition for the punishment was noted as taking place on December 2, 2003.  

Thereafter, a Special Courts-Martial Order, dated in February 2005, notes that the appellant had been charged for December 8, 2003, wrongful use of amphetamine, methamphetamine, and marijuana; charged for the December 12, 2003 wrongful use of marijuana; as well as charged for being absent without leave (AWOL)) from his unit from December 16, 2003 until he was apprehended on or about January 18, 2004.  The sentence was noted to have been adjudged on March 29, 2004-confinement for a period of 120 days, reduction to a paygrade of E-1, and a bad conduct discharge.   

A United States Navy-Marine Corps Court of Criminal Appeals decision decided in August 2007, notes the following:  

The appellant was tried by a military judge, sitting a[t] a special court-martial.  Pursuant to his pleas, the appellant was convicted of unauthorized absence, on specification of wrongful use of methamphetamine, and two specifications of wrongful use of marijuana.  His offenses violated Articles 86 and 112a, Uniform Code of Military Justice, 10 U.S.C §§ 886 and 912a.  

The United States Navy-Marine Corps Court of Criminal Appeals concluded that relief was not warranted to the appellant for a delay of 1,049 days in the post-trial process in his case, but did set aside and dismissed the finding of guilty to the specification of the December 12, 2003 wrongful use of marijuana.   

In December 2007, the United States Court of Appeals for the Armed Forces denied the appellant's petition for a grant of review of the Navy-Marine Corps Court of Criminal Appeals August 2007 decision.  

As previously noted, the appellant filed an application for VA benefits in September 2010 and December 2010.  Also in December 2010, the appellant was advised by VA personnel that he should consider filing an application (DD Form 293) to allow for a review of his discharge by the service department.  The appellant indicated that he was not interested in filing an application and waiting for the Department of Defense to make a decision.  

In July 2012, without adjudicating the appellant's claims for VA benefits, the RO made a decision in which it noted:

The appellant's character of service for the period September 10, 2001 to January 11, 2008 is considered a bar to all benefits administered by the Department of Veterans Affairs.

The individual is not entitled to health care under Chapter 17 of Title 38, U.S.C. for any disabilities determined to be service-connected for period of service from September 10, 2001 to January 11, 2008.  

In an August 2012 statement, the appellant commented that he was filing a notice of disagreement (NOD) with, ". . . the Administrative Decision dated 7/24/12 regarding the discharge from military service and the bar to VA benefits."  

In an additional statement, also dated in August 2012, the appellant noted:

I am writing this letter in response to the decision made regarding my service[-]connected disability claims.  I honestly feel that I should be given benefits for my current disabilities as they are a result of my service in the states and in Iraq in 2003.  My time in service was honorable up until months after my return from Iraq.  I still live with the mental scars and struggle with everyday life because of it.  

In order to qualify for VA benefits, an appellant must demonstrate that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2014) and 38 C.F.R. § 3.12(c) (2014) and regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

VA's definition of insanity is set forth in 38 C.F.R. § 3.354(a) (2014) and does not necessarily have the common components of insanity definitions used in criminal cases.  See Gardner v. Shinseki, 22 Vet. App. 415, 419-21 (2009).  The definition is as follows:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, the party in question must have been insane at the time he or she committed the offense.

In support of his claim, the appellant has submitted statements dated in July 2012 and July 2013 from A. MacDavid, MS, a licensed marriage and family therapist.  In particular, Ms. MacDavid opined that the appellant met VA's definition of insanity at the time he committed the acts that led to his bad conduct discharge.  She noted the following:

[The appellant] was acting in a way which was not his normal behavior by responding to the brain-altering chemicals being released by his body to save his life.  All of us, under similar stressful circumstances may feel "crazy".  Feeling and acting "insane" or "crazy" are the "invisible wounds of war," familiarity with which will put the Department of Defense ahead of the curve to predict, detect and treat these traumatized heroes rather than incarcerate them; and to intervene to protect them from themselves.  

In response to Ms. MacDavid's statements, a VA medical opinion was obtained in March 2014.  The VA psychologist commented that the appellant was suffering from PTSD at the time he went AWOL and that he self-medicated his symptoms by using marijuana and methamphetamine.  She also commented:

[The appellant's] PTSD (and other mental illnesses) can diminish or limit the metal capacity and ability of a person to act in a responsible manner.  However, there is no record of [the appellant] reporting psychotic symptoms following his deployment to Iraq.  Consequently, it is also my opinion that although [the appellant's] mental capacity may have been diminished or limited by his PTSD symptoms following his deployment, his mental state was likely not one in which he was totally unable to act in a responsible manner.   

The Board notes that the VA psychologist's opinion appears to imply that the appellant was not insane at the time of the committed offenses that led to his bad conduct discharge.  However, while noting her review of Ms. MacDavid's reports, she does not specifically address Ms. MacDavid's conclusions.  Furthermore, the VA psychologist does not specifically address the elements required to show insanity under 38 C.F.R. § 3.354(a).  Thus, an additional VA opinion is necessary prior to deciding the appellant's appeal.  Furthermore, it would be helpful to the Board if the appellant underwent a mental health examination and the examiner allowed to interview the appellant prior to the examiner rendering an opinion.  

In finding that further development for a VA examination is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) holding that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet.App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  

In the present case, the appellant's attorney has argued that the Board should accept Ms. MacDavid's favorable opinion because the VA examiner did not appropriately address 38 C.F.R. § 3.354(a).  As noted above, it appears to the Board that the VA examiner has found that the appellant did not meet the elements of insanity under 38 C.F.R. § 3.354(a), however she failed to specifically address the language of the regulation in her opinion.  The requested medical examination will be helpful in clearing up any ambiguity.  

Finally, the Board encourages the appellant, if he has not already done so, to file a DD Form 293 and allow the Naval Council of Personnel Boards to review his character of discharge.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify any relevant records related to his period of active service or the issue of insanity as defined at 38 C.F.R. § 3.354(a) (2014).  Any records identified by the appellant should be obtained.  If those identified records are not available, the appellant should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the appellant should be scheduled for a VA psychiatric examination.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  (It is important for the examiner to review the July 2012 and July 2013 statements of Ms. A. MacDavid, MS, a licensed marriage and family therapist; as well as the March 2014 VA examination report.  The examiner should also be provided a copy of 38 C.F.R. § 3.354(a).  (The Board notes that 38 C.F.R. § 3.354(a) does not necessarily have the common components of insanity definitions used in criminal cases.)

The examiner should interview the appellant regarding his use of marijuana and methamphetamine in December 2003 and also his AWOL (absent without leave) from the U.S. Marine Corps later in December 2003 until he was apprehended on or about January 18, 2004.  

After reviewing all pertinent records associated with the claims folder and conducting an evaluation of the appellant, the examiner is requested to opine as to the medical probabilities that the appellant was insane (per VA's definition of insanity under 38 C.F.R. § 3.354(a)), at the time he committed the noted offenses (drug use and going AWOL) in December 2003.  In rendering his or her opinion, the examiner should address Ms. MacDavid's conclusions as well as each of the elements for insanity under 38 C.F.R. § 3.354(a).  That is, under 38 C.F.R. § 3.354(a), due to disease, whether or not the appellant exhibited: 

a.) A more or less prolonged deviation from normal method of behavior, or;

b.) An interference with the peace of society, or;

c.) A departing (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner must provide a thorough explanation for all conclusions reached, to include why he or she could not provide an opinion without resorting to speculation.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as is listed on the title page of this remand.  If the benefit sought is denied, the appellant and his attorney must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

